t c memo united_states tax_court jesse m and lura l lewis petitioners v commissioner of internal revenue respondent docket nos filed date r determined deficiencies and additions to tax against ps and hundreds of other taxpayers who then signed piggyback agreements with r agreeing to be bound by the outcome of selected test cases involving tax_shelter programs promoted by k before trial of the test cases r’s trial attorney with his immediate supervisor entered into a secret settlement not disclosed to r’s management the attorney for other test case petitioners or the tax_court with d attorney for test case petitioners t arranging refunds to the ts sufficient to pay d’s attorney’s fees as consideration for the ts’ staying in the test case array and t’s testifying at trial after the court upheld r’s determinations and entered decisions in favor of r in the test cases r’s management discovered 1these cases have been consolidated for the sole purpose of deciding the motions currently before the court the settlement and disclosed it to the court the court entered decisions in favor of the ts in accordance with the settlement but allowed the adverse determinations against other test case petitioners to stand the other test case petitioners appealed the court’s decisions against them after r’s management had discovered the settlement and disclosed it to the court and while the other test cases were on appeal r made a blanket settlement offer to ps and other non-test-case petitioners that was less advantageous to taxpayers than the t settlement ps accepted r’s offer and ps’ counsel and r signed stipulated decisions in accordance with the terms of the offer which were entered as decisions by the court the court_of_appeals ultimately held that the misconduct of r’s attorneys in arranging and failing to disclose the settlement with the ts constituted fraud on the court it mandated that terms equivalent to those provided in the settlement agreement with the ts and the irs be extended to appellants test case petitioners and all other taxpayers properly before this court 316_f3d_1041 9th cir revg and remanding tcmemo_1999_101 supplemented by tcmemo_2000_116 ps now seek to have their stipulated decisions vacated so they can become entitled to the benefit of the t settlement held because ps and their counsel had become aware of the misconduct of r’s attorneys and of the pending appeals by test case petitioners when they entered into their stipulated decisions ps are not entitled to have those decisions vacated declan j o’donnell and robert alan jones for petitioners henry e o’neill for respondent memorandum opinion beghe judge this matter is before the court on petitioners’ motions for leave to file motions to vacate stipulated decisions entered more than years ago in the above- numbered dockets the motions for leave which have been filed are accompanied by motions to vacate which have been lodged the issue presented by the lodged motions is whether stipulated decisions previously entered should be vacated because of fraud on the court we have followed our practice of examining the merits of the lodged motions in deciding whether to grant leave to file them we decide that the motions for leave to file motions to vacate should be denied background petitioners’ motions have been made in the context of the difficult protracted and ongoing litigation commencing with dixon v commissioner tcmemo_1999_614 dixon ii revd and remanded sub nom 26_f3d_105 9th cir on remand dixon v commissioner tcmemo_1999_101 dixon iii supplemented by tcmemo_2000_116 316_f3d_1041 9th cir dixon v for purposes of these motions we take judicial_notice of our 2see infra note 3see infra note regarding dixon i findings in dixon iii and iv as modified by dixon v otherwise the pertinent facts as set forth in petitioners’ motions and the oppositions thereto and as summarized in this background section of our opinion are undisputed respondent determined deficiencies of dollar_figure in petitioners’ federal income taxes for their taxable_year dollar_figure for their taxable_year and dollar_figure for their taxable_year for all years respondent also determined that petitioners were liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 for and and under sec_6653 for with increased interest under sec_6653 for and and 4motions similar to those under consideration herein have been filed and lodged by other taxpayers most of whom were represented by messrs o’donnell and jones when they settled their cases and who continue to be represented by them in connection with their pending motions in addition similar motions by still other taxpayers some represented by messrs o’donnell and jones and some represented by other attorneys have not been filed or lodged by the court for technical reasons and have been returned to the taxpayers’ attorneys still other motions have been filed and lodged on behalf of taxpayers who signed stipulated decisions that were entered before discovery and revelation of the settlements in the test cases whose concealment was ultimately held in dixon v to constitute fraud on the court in two such cases kahle v commissioner docket nos and in which the stipulated decisions were agreed to and entered after publication of the court’s opinion in dixon ii and before the discovery and revelation of the thompson settlement respondent has conceded on the record that the taxpayers are entitled to have their stipulated decisions vacated so that they can become entitled to the benefits of the thompson settlement as mandated by the court_of_appeals for the ninth circuit in dixon v under sec_6653 for for respondent also determined an addition_to_tax of dollar_figure under sec_6661 for substantial_understatement of tax petitioners originally proceeding pro_se filed a petition in this court on date seeking a redetermination of the deficiency additions to tax and additional interest determined by respondent for the year on date petitioners filed a similar petition with respect to their taxable_year and on date they filed their petition with respect to their taxable_year when petitioners filed their petitions they resided in westlake village california the kersting project the deficiencies additions to tax and interest stemmed from petitioners’ participation in tax_shelter programs promoted by henry f k kersting mr kersting respondent issued the notices of deficiency to petitioners in furtherance of a project called the kersting project that respondent had established regarding those programs respondent also sent notices of deficiency to other taxpayers who had participated in the kersting programs ultimately more than big_number cases arising from disallowance of deductions claimed by participants in the 5unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure kersting programs were filed in this court respondent assigned the role of kersting project attorney to kenneth w mcwade mr mcwade an attorney in the internal_revenue_service irs district counsel’s office in honolulu hawaii the tax_court cases generated by the kersting project were assigned to judge william a goffe judge goffe for disposition mr kersting took an active role in opposing respondent’s enforcement activities against his tax_shelter programs in a letter dated date mr kersting informed kersting program participants that he had retained attorney brian seery mr seery to represent them in the tax_court at no charge after mr seery entered his appearance in many of the kersting project cases in this court he and mr mcwade discussed settlement_options for the cases as well as procedures for trying them respondent’s pretrial settlement offer during through respondent had in effect an official settlement offer for the kersting tax_shelter programs the offer permitted the participants to resolve their cases by agreeing to pay deficiencies that averaged percent less than those determined in their deficiency notices the 7-percent reduction of the deficiencies reflected a deduction equal to an average of the participants’ actual out-of-pocket expenses in approximately kersting project cases from respondent’s perspective the 7-percent reduction settlement offer was equivalent to allowing a theft_loss deduction in the year of payment in addition to reducing the deficiencies by percent respondent’s offer incorporated other concessions and adjustments to concede the negligence addition_to_tax and increased interest imposed on tax-motivated transactions pursuant to sec_6621 to concede an annual deduction under sec_162 or sec_212 for certain leasing program participants for expenses that exceeded the out-of-pocket adjustment to concede the deficiency in full to participants in one particular program who could show that funds paid to their children did not give rise to constructive receipt of income by the parents and to make appropriate adjustments if the participant had reported a capital_gain upon the surrender of stock certificates to mr kersting respondent’s purpose in offering these concessions and adjustments was to provide similar treatment for all kersting program participants who wished to settle their cases although district_counsel generally is expected to adhere to the terms of an official project settlement offer once a tax 6respondent’s position represented an additional concession insofar as the allowance of a theft_loss deduction for payments induced by misrepresentation is postponed until the year of discovery of the theft see sec_165 61_tc_354 affd 540_f2d_448 9th cir shelter project such as the kersting project is assigned to a particular district counsel’s office that office has the authority to settle any individual case in the project district_counsel has the authority in special circumstances to settle individual tax_shelter project cases on a basis different from the project settlement offer by date messrs mcwade and seery agreed to modify the 7-percent reduction settlement offer to incorporate a new feature they called the burnout in cases involving more than taxable_year under this feature the interest on a taxpayer’s total unpaid deficiencies for the first and second years of tax_liability would not begin to accrue until the due_date for the second year the burnout thus postponed for a year the accrual of interest on the first year’s deficiency and reduced the total interest that accrued on the deficiencies for both years this was accomplished by zeroing out the taxpayer’s agreed deficiency for the first year and adding it to the agreed deficiency for the second year the record does not disclose whether petitioners were aware of respondent’s pretrial settlement offer in any event petitioners did not enter into a settlement before trial the test case procedure it would have been a daunting task to try the cases of the hundreds of similarly situated kersting program participants who did not accept respondent’s pretrial settlement offer in date messrs seery and mcwade addressed the problem by deciding to employ a test case procedure under that procedure a few typical cases are selected as test cases while the petitioners whose cases are not selected as test cases are encouraged to execute a piggyback_agreement ie a stipulation to be bound by the outcome of the test cases petitioners and respondent entered into piggyback agreements providing that petitioners’ cases would be resolved in accordance with the outcome of the final decisions in the test cases the pertinent dates are as follows taxable docket dates of execution date of year no petitioners respondent filing undated petitioners who were still proceeding pro_se signed their piggyback agreements mr mcwade signed petitioners’ piggyback agreements on behalf of respondent pretrial proceedings in the test cases among those petitioners whose cases messrs seery and mcwade selected to be test cases were mr seery’s clients jerry and patricia a dixon the dixons plus six other couples and an individual the experience of the dixons typified the experience of the other test case petitioners the dixons’ deficiencies were for the taxable years through and totaled dollar_figure respondent further determined that the dixons were liable for negligence additions for through under sec_6653 and for under sec_6653 the deficiencies and negligence additions so determined were attributable to their participation in kersting tax_shelter programs the test case petitioners also included john r and maydee thompson the thompsons and mr and mrs john r cravens the cravenses the thompsons’ deficiencies were for the taxable years through and totaled dollar_figure respondent further determined that the thompsons were liable for additions to tax for negligence for and and for increased interest for pursuant to sec_6621 as well as a late filing addition_to_tax for under sec_6651 the deficiencies negligence additions and increased interest were attributable to their participation in kersting tax_shelter programs the thompsons filed a petition in this court seeking review of the deficiencies increased interest and additions with mr seery as their counsel 7mr seery particularly wished to include the cravenses as test case petitioners because they treated their payments to mr kersting to participate in the programs as basis reductions that resulted in their reporting capital_gains on terminating their interests in the programs sec_6621 was redesignated sec_6621 by the tax_reform_act_of_1986 tra publaw_99_514 sec c a - c 100_stat_2744 we will hereinafter refer to the provision as sec_6621 the thompsons had previously hired another attorney samuel m huestis mr huestis to prepare an estate plan for them in a letter dated date mr huestis expressed concern to mr seery about mr seery’s apparently close association with mr kersting mr heustis said mr seery could be viewed as having a conflict of interest between mr kersting and the participants in the kersting programs and that any resulting harm to the thompsons could result in an action against mr seery for professional negligence on date mr seery filed a motion to withdraw as counsel for the thompsons in their docketed cases which the court granted in ruling on a subsequent motion judge goffe observed that mr seery might have a conflict of interest if he represented both petitioners and mr kersting mr seery subsequently filed motions to withdraw as counsel in the kersting project cases both test cases and nontest cases citing concerns about a possible conflict of interest the court granted mr seery’s motions 9on date mr seery had filed a motion to change the place of trial of the test cases from maui to honolulu mr seery asserted that a trial in maui would be inconvenient and a hardship to mr kersting who lived and operated a business in honolulu on date the court denied that motion noting that the motion implies that mr seery represents not only petitioners but also henry kersting the promoter of the tax_shelters which are the subject of this litigation the court went on to observe that if mr seery were representing both mr kersting and petitioners the dual representation would constitute a conflict of interest the court attached to the continued additional attorneys engaged by mr kersting mr kersting then engaged attorneys robert j chicoine mr chicoine and darrell d hallett mr hallett to represent the test case petitioners messrs chicoine and hallett agreed to do so with the understanding they would not represent mr kersting early in date they entered their appearances for the dixons and the other test case petitioners and promptly filed motions to suppress evidence seized in from mr kersting’s officedollar_figure throughout messrs chicoine and hallett also negotiated with mr mcwade to settle the test cases they ultimately reached an oral agreement with mr mcwade for a settlement in which respondent would concede percent of the proposed deficiencies in letters dated date they disclosed this proposed settlement to the test case petitioners and to non-test-case petitioners who had inquired about the possibility of a more advantageous settlement the proposed percent reduction settlement displeased mr kersting on date he wrote to messrs chicoine and hallett that i hereby revoke your appointment as counsel for the test cases in date messrs chicoine and hallett informed the test case continued order copies of several authorities concerning conflicts of interest including 85_tc_359 10in an opinion dated date this court held that it lacked power to suppress evidence seized from a third party not before the court see 90_tc_237 dixon i petitioners they would withdraw as counsel because of a disagreement with mr kersting mr kersting then engaged attorney joe alfred izen jr mr izen to represent the test case petitioners at trial the thompsons hire mr decastro the thompsons and the cravenses did not engage messrs chicoine and hallett instead mr huestis helped the thompsons find attorney luis c decastro mr decastro as their replacement for mr seery in date the thompsons engaged mr decastro to represent them before this court the cravenses did not hire counsel to represent them in their test cases thus most of the test case petitioners including the dixons continued to be represented by an attorney selected by mr kersting the thompsons and the cravenses however continued as test case petitioners who were not represented by counsel engaged by mr kersting the thompson settlement in date mr mcwade and his supervisor district_counsel william a sims mr sims entered into contingent settlement agreements with the cravenses regarding their test cases and with mr decastro regarding the thompsons’ test cases for purposes of the present motions only the details of the thompson settlement are relevant but we must describe it in some detail by date mr mcwade had negotiated a settlement with mr decastro calling for reduction of the thompsons’ total deficiencies from the dollar_figure originally determined in their statutory notices to dollar_figure a reduction of percentdollar_figure the settlement also eliminated all additions to tax and the increased interest rate under sec_6621 for the settlement also incorporated the burnout feature combining the agreed deficiencies for the years and in the year on date mr mcwade sent mr decastro decision documents incorporating the above-described settlement the transmittal letter stated as previously indicated the decision documents in john r and maydee thompson will not be filed with the court until the decision becomes final in the test cases in the interim the thompsons can make an advance_payment as discussed at our conference and stop the accrual of any additional liability for interest mr decastro executed the decision documents on behalf of the thompsons neither mr mcwade nor mr sims communicated the terms or existence of the thompson settlement to their superiors in the office_of_chief_counsel on date the thompsons paid dollar_figure as interest on their then-agreed deficiencies timed to take advantage of the full deductibility of that interest for taxable years beginning 11respondent later indicated that mr mcwade’s agreement to reduce the thompsons’ deficiencies by percent reflected increased litigation hazards caused by the motion to suppress evidence filed by messrs chicoine and hallett that was ultimately denied in dixon i before date see tra sec_511 100_stat_2246 the payment was made with two checks one of which for dollar_figure was originally dishonored the thompsons replaced the dollar_figure check early in dollar_figure on date pursuant to further negotiations the thompsons paid the total proposed deficiencies of dollar_figure in order to halt further accrual of interest on the deficienciesdollar_figure by date their payments to the internal_revenue_service with respect to the taxable years through totaled dollar_figure shortly before trial of the test cases in this court in date messrs mcwade and decastro reached an oral agreement the new agreement in the thompsons’ cases calling for reduction of the agreed deficiencies for and to zero dollar_figure and dollar_figure respectively the purpose of this reduction was to generate refunds to the thompsons from the dollar_figure they had previously paid toward satisfaction of the 12in date mr mcwade agreed to reduce the combined deficiency of the thompsons for and from dollar_figure to dollar_figure bringing the reduction in total deficiencies to approximately percent the record does not disclose why mr mcwade agreed to that reduction although similar 20-percent reduction settlements were later offered to the clients of messrs chicoine and hallett mr decastro communicated this proposed reduction to his clients but apparently he did not execute decision documents confirming the thompsons’ acceptance of this lowered amount 13the thompsons paid this amount with a check for dollar_figure respondent credited dollar_figure to their taxable_year a year not then before the court the balance of dollar_figure was credited to their liabilities for their taxable_year previously agreed deficiencies and interest the refunds estimated to exceed dollar_figure were to be used to pay mr decastro’s fees in connection with the test case trial moreover if the results of the trial were more favorable to the thompsons than the new agreement they would be entitled to the results of the trial on date mr decastro wrote a letter to mr mcwade reducing the new agreement to writing mr mcwade signed the letter and returned it to mr decastro when messrs mcwade and decastro reached the new agreement respondent’s official settlement policy still provided for a percent reduction in determined deficiencies elimination of the negligence additions and other minor concessions this was notwithstanding that some petitioners’ attorneys including mr decastro and messrs chicoine and hallett had previously negotiated 20-percent reduction settlements on behalf of some of their clients the new agreement however reduced the thompsons’ determined deficiencies for the years at issue from dollar_figure to dollar_figure--a reduction of percent the new agreement was thus a much more substantial deviation from respondent’s official settlement policy messrs sims’s and mcwade’s superiors did not approve the new agreement they did not discover the new agreement until after this court had tried the test cases and issued its opinion and initial decisions therein posttrial proceedings in the test cases on date the court through judge goffe issued its opinion in dixon v commissioner tcmemo_1991_614 dixon ii sustaining almost all respondent’s determinations that the kersting programs in issue lacked substance for tax purposes in date mr kersting sent a lengthy dear friend letter to the participants in his programs he advised them we came to talk about the escape routes open to essentially all of us as a result of the adverse decision in us tax_court there is first the road to san francisco where we plan to point out to the 9th circuit_court of appeals the items of reversible error with which the judges opinion is laced and the procedural flaws which had been disregarded by the judge even though he was bound by law to take them into consideration the appeal is being prepared by joe izen and shall be filed timely in due course to my total exhilaration there was not a single voice of disgruntlement or dissent at either the meeting in houston or los angeles on the contrary there was unanimous support for the appeal at the 9th circuit_court of appeals in san francisco and for continuing efforts to right the wrong we have been subjected to in us tax_court mr kersting’s letter also warned the participants in his programs that irs soldiers will begin another harassment campaign soon in order to break down your willingness to resist it would be well within their character accordingly he advised in anticipation of this we have formed a defense team of attorneys who have indicated their willingness to provide the shield for you if you get singled out for direct molestation i have met with the attorneys several times over the last days or so and i have convinced myself of their skills and competency moreover they seem to have the most important trait in dealing with the revenue service namely fearlessness it is the distinction which makes the difference the irs is to us a formidable and threatening adversary we need the presence of someone who can provide the balancing force and the element of stabilization i will include with this letter a copy of the business card of the attorney i have in mind the copy of the business card bore the name r a j limited robert alan jones esq president subsequently mr jones and attorney declan j o’donnell announced the henry kersting tax defense group a defense group brochure created in date and stamped advertising material describes the legal services messrs o’donnell and jones would offer to kersting program participants the brochure includes a description of the qualifications and practice backgrounds of messrs o’donnell and jones along with retainer agreements and copies of relevant memoranda and correspondence one such memorandum entitled status of the kersting cases was signed by mr o’donnell and dated date it advised that most of the kersting program participants had executed piggyback agreements to be bound by the results in the test cases it stated the dixon case was decided for the government and against the six petitioners the opinion of judge goffe was filed on date and the appeal deadline date is date mr joe izen of houston texas represents the lead case petitioners and will handle the appeal the memorandum further advised that messrs o’donnell and jones had a program to abate i r s activity against its’ sic clients until the dispute is finally resolved by appeal enclosed herewith is a letter from mr alan jones to mr kenneth mcwade irs district_counsel which establishes this treaty another memorandum dated date entitled relationship to henry kersting discussed messrs o’donnell’s and jones’s request to assist in preparing the taxpayers’ appellate brief in the appeal of the test cases it quoted a communication from mr kersting to mr izen as follows joe izen - joe - you probably know by the messages left at your office that alan jones and declan o’donnell have been trying to reach you for several days they need to talk to you for all sorts of reasons as they are representing now a number of our mutual clients moreover they have developed certain contributions to the appeal to be filed at the ninth circuit_court of appeals in san francisco of which you should know as you are formulating the briefs i wish you would take the time and return their calls henry in the meantime in date this court had entered decisions in the test cases in accordance with its opinion in favor of respondent the test case petitioners with the exception of the thompsons and the cravenses appealed the decisions in their cases to the u s court_of_appeals for the ninth circuit after entry of the decisions in the test cases mr mcwade attempted to have respondent’s collection_division assess deficiencies in the thompson and cravens cases in accordance with the previously undisclosed settlement agreements rather than in accordance with the decisions entered by the court mr mcwade’s attempts alerted senior officials in the irs regional counsel’s office to the new agreement reached by messrs sims mcwade and decastro before trial these senior officials determined that the new agreement was unauthorized at their behest on date respondent filed motions for leave to file motions to vacate the decisions entered in the thompson and the cravens cases and one other test casedollar_figure respondent requested the court to conduct an evidentiary hearing to determine whether the agreements with the cravenses and the thompsons had affected the trial of the test cases or the ensuing decisions of the court on or about date the irs regional_counsel decided that messrs sims and mcwade should be removed from the kersting project cases and that responsibility for the project should be reassigned to other district_counsel attorneys the deputy regional_counsel reassigned all test case dockets to thomas a dombrowski mr dombrowski and all the nontest cases in the project to henry e o’neill mr o’neill on date this court granted respondent’s motions to vacate decisions in the thompson and cravens cases the court ordered the parties to file agreed decisions with the court or 14in addition to the cases of the thompsons and the cravenses respondent also sought to vacate the decision entered against test case petitioner ralph j rina otherwise move as appropriate the court denied respondent’s request for an evidentiary hearing in a separate order filed the same date the court denied respondent’s motion to vacate the decision filed in the case of ralph j rina the test case petitioner in docket no stating the court has reviewed the testimony of cravens the testimony of thompson the stipulated facts and stipulated exhibits relating to the cravenses and the thompsons and the exhibits offered through thompson as a witness the court finds that these reviewed items had no material effect on the opinion which the court filed on date as that opinion relates to petitioner rina if the reviewed items were stricken from the record the court would file an opinion in all material respects like the opinion it filed on date with the exception of certain portions relating specifically and expressly to the cravenses or the thompsons and the court’s findings analyses and conclusions relating to petitioner rina would remain the same two days after the court’s order and decision denying the motion to vacate the decision in mr rina’s case messrs o’donnell and jones wrote mr dombrowski a joint letter dated date concerning further proceedings in the kersting project cases in that letter messrs o’donnell and jones informed mr dombrowski that they represented about one-hundred petitioners and that they understood mr dombrowski had replaced mr mcwade as respondent’s counsel because of an ethical concern regarding the impropriety of two settlement offers secretly extended to mr cravans sic and mr thompson who testified for the i r s at the dixon trial the letter further reported on the status of the cases as follows the motions for leave to file motions to vacate were granted as to cases not on appeal and a similar motion to remand rather than vacate judgment is pending in the ninth circuit_court of appeals as to the cases on appeal more recently j goeffe sic has denied the motion to vacate he has decided that the newly disclosed contingent settlements would not change his ruling in any material way on date messrs o’donnell and jones entered their appearances on behalf of petitioners in the present cases in a letter dated date mr kersting updated the situation for kersting program participants he advised that mr izen and another attorney robert patrick sticht mr sticht were exposing the government’s fraud and perfidy in a secret deal between cravens and thompson on the one hand and irs attorney mcwade and other government officials on the other hand mr kersting explained his version of the misconduct of the government’s attorneys as follows as many of you already know the growing scandal in the piggyback cases involves a settlement in favor of cravens thompson in exchange for their damaging testimony and exhibits that were all put together as part of a prearranged plan to influence and persuade judge goffe to rule against us also in date mr decastro filed a motion for entry of decision in the thompson case reflecting the terms of the new agreement he had reached with mr mcwade shortly before trial providing for deficiencies of zero dollar_figure and dollar_figure for the taxable years and respectively on date respondent filed objections to mr decastro’s motion for entry of decision together with respondent’s own motions for entry of decision and an accompanying memorandum respondent’s motion papers set forth the facts regarding the thompson settlement that had been discovered by irs senior officials respondent informed the court that before the test case trial messrs sims and mcwade had agreed to settle the thompson cases by reducing the thompsons’ deficiencies in amounts sufficient to compensate them for their projected attorney’s fees as respondent explained to the court messrs sims and mcwade had agreed with mr decastro that all settlement refunds in excess of the amounts provided by the date agreement would go ultimately to the benefit of mr decastro for payment of his legal fees and costs mr decastro would be paid solely from amounts refunded by the service to thompson this new agreement in sum and substance if not explicitly was designed and constituted an agreement by messrs sims and mcwade to pay mr decastro’s legal fees and expenses respondent’s motion papers maintained that the new agreement pursuant to which respondent would pay mr decastro’s fees was unauthorized and had no legal basis respondent conceded however that the original 8-percent reduction settlement between messrs mcwade and decastro on behalf of the thompsons was valid and within the scope of district counsel’s settlement authority consequently respondent asked the court to apply the 8-percent reduction settlement to the thompsonsdollar_figure the result for the thompsons would have been deficiencies of zero for taxable_year dollar_figure for and dollar_figure for dollar_figure respondent’s motion papers compared the amounts of the thompsons’ deficiencies originally determined for the years at issue totaling dollar_figure with the unauthorized new agreement reducing the deficiencies to zero dollar_figure and dollar_figure or total deficiencies of only dollar_figure thus generating the refunds used to pay mr decastro’s legal fees these figures without more indicate that the new agreement represented a 62-percent 15respondent’s motion papers explained that the date agreement between mr decastro and messrs sims and mcwade to reduce the thompsons’ deficiencies by percent exceeded the terms of the standard 7-percent reduction settlement offer nevertheless respondent conceded respondent’s counsel possessed the authority to make such an offer and such offer was accepted by petitioners herein as well as others respondent also noted an approximately percent reduction settlement offer previously made to other participants respondent did not revive the 20-percent reduction offer after trial see supra note 16as things worked out the final settlement of the cravenses who were not represented by counsel was less favorable to them than respondent’s modified 7-percent reduction settlement offer in particular the cravenses’ correct_tax liabilities for and were dollar_figure and dollar_figure respectively for a total of dollar_figure the cravenses’ settlement which was for dollar_figure represents a reduction of percent of the deficiencies respondent originally determined in addition the cravenses’ settlement did not include the burnout feature on date this court entered a decision for the stipulated total amount of the deficiencies but the decision included the stipulation that certain advance_payments made by the cravenses had not yet been taken into account reduction of the deficiencies originally determined by respondent on date the court denied respondent’s motion and held respondent to the pretrial concessions granted by messrs sims and mcwade in the new agreement as set forth in the date letter agreement between messrs mcwade and decastro the court granted mr decastro’s motions for entry of decision in the thompson cases as follows year deficiency additions to tax --- --- dollar_figure --- big_number --- respondent did not appeal this court’s decisions in the thompson and the cravens casesdollar_figure as a result the cravenses and mr decastro’s clients the thompsons had their cases closed while the other test case petitioners who had appealed the decisions entered in their cases added the newly revealed facts about the misconduct of respondent’s attorneys to the grounds for their appeals on date mr kersting wrote another dear friend letter to the participants in his tax_shelter programs 17as noted above this court had also denied the motion to vacate with respect to petitioner ralph j rina and he appealed unlike the thompsons and the cravenses mr rina had no settlement agreement with messrs sims and mcwade on date however mr rina agreed to entry of a stipulated decision in the amounts originally determined by respondent in his deficiency_notice informing them of developments in the ongoing litigation he said i had reason to believe that the appeal of judge goffe’s decision at the 9th circuit_court of appeals in san francisco was just around the corner it did not come about that quickly as you know mr kersting noted the misconduct of messrs sims mcwade and decastro in entering into and not disclosing the thompson settlement and added it threw the appeals schedule into turmoil and motions had to be filed to ask for an extension of time for filing the appeal mr kersting advised you had stipulated to go along with the outcome of the test cases including thompson and cravens which entitles you to ask for the same concessions arranged by the revenue service to thompson and cravens an arrangement whereby dollar_figure of taxes allegedly owed were reduced to a mere dollar_figure this dear friend letter concluded by disclosing that relations had soured between mr kersting and the henry kersting tax defense group of messrs o’donnell and jones mr kersting explained i anticipate that tension will build now between o’donnell and our attorneys and me we are on a collision course which might lead to litigation there will be attempts by either mr o’donnell or mr alan jones to alienate you from us frequent efforts have been made already verbally remind yourself that you are lined up at present with a proven legal team of joe izen and butch bradt they have kept the squeezers at the revenue service away from us for many years they will continue to protect us and lead us out of the quagmire eventually they will do it at a cost much much less than projected by mr o’donnell shortly thereafter messrs izen and sticht each filed a separate motion with the court to intervene in the thompson and cravens cases mr sticht filed his motion in the thompson cases on date and in the cravens cases on date mr izen filed his motions in both cases on date messrs sticht and izen maintained they should be allowed to intervene in these cases in order to assert that mr mcwade had committed fraud on the court by arranging the thompson settlement and failing to inform the court or the parties in a subsequent notice to apprise the court of petitioner- intervenors served on date mr sticht identified norman and irene cerasoli as petitioner-intervenors at that time norman and irene cerasoli were being represented by messrs o’donnell and jonesdollar_figure the court denied the motions to intervene on date messrs izen and sticht filed notices of appeal of the denials of their motions to intervene again alleging fraud on the court 18in a colloquy before this court during a hearing following the remand by the court_of_appeals for the ninth circuit in dixon v mr jones remarked that he had argued the existence of fraud on the court earlier in these proceedings although he did not specify the occasion we note that mr jones represented the cerasolis when mr sticht had included their names as petitioner- intervenors in date and made his allegations of fraud on the court on date mr sticht entered his appearance in the cerasoli cases adding his name to those of messrs o’donnell and jones we also note that mr jones argued fraud on the court as a ground for vacating stipulated decisions in richards v commissioner tcmemo_1997_149 supplemented by tcmemo_1997_299 affd without published opinion 165_f3d_917 9th cir respondent’s posttrial settlement offer early in date respondent made mass mailings extending a global_settlement proposal to all known kersting non-test-case petitioners including those who had signed piggyback agreements respondent’s letters to the kersting program participants explained that after the trial of the test cases it subsequently came to our attention that two of the test case petitioners had entered into settlement agreements with the service prior to the trial and that these agreements were not disclosed to the tax_court or the other test case petitioners the settlement agreements provided that these particular test case petitioners could proceed to trial but would receive the benefit of the better of their pretrial settlement agreement or the results of the trial the tax_court has since been advised of this situation and has concluded that the outcome of the trial was not affected by the testimony of these test case petitioners this means that the tax_court opinion as it pertains to other kersting cases remains unchanged however in light of these recent developments we have concluded that in fairness all petitioners be afforded an opportunity to settle their cases in general the global_settlement proposal contained in the january letters represented a revival of the official settlement that respondent had offered during through it permitted petitioners to resolve their cases by agreeing to pay deficiencies that were percent less than those determined in their deficiency notices additionally respondent would impose no penalties or additions to tax and petitioners would pay interest only at the generally applicable ie non-tax- motivated rate under sec_6621 the settlement offered by respondent in date did not include the burnout feature canceling the accrual of interest for the first year for which multiyear deficiencies had been determined respondent’s letters further stated acceptance of this settlement offer will preclude any further challenge or appeal with respect to the kersting programs or the merits of the dixon opinion the letter contained a sample analysis illustrating a hypothetical taxpayer who owed dollar_figure in kersting-related deficiencies for the taxable_year the analysis indicated that if the taxpayer accepted the new 7-percent reduction settlement offer he or she would owe a total of dollar_figure in tax and interest however if the taxpayer did not accept the settlement the taxpayer would owe dollar_figure under the piggyback arrangement as given effect in accordance with this court’s opinion petitioners’ settlements respondent made the initial mass mailing on date and sent copies to petitioners in the present cases because counsel for various petitioners complained they had not received the settlement proposal letters respondent remailed them to those counsel on date respondent sent mr o’donnell as first counsel of record for petitioners in the present cases copies of identical letters dated january and date petitioners were given days within which to accept or reject the settlement in a letter dated date mr o’donnell informed respondent’s counsel mr o’neill that petitioners herein had decided to accept the settlement proposal thereafter respondent forwarded a stipulated decision document to petitioners’ counsel reflecting a disposition of these cases on the settlement terms set forth in the mass mailingsdollar_figure on date mr o’donnell signed the decision documents in docket nos and on date mr jones signed the decision document in docket no on date mr o’neill signed petitioners’ decision documents on behalf of respondent the decisions entered in petitioners’ cases reflected a reduction of the proposed deficiencies by percent to dollar_figure for and dollar_figure for the stipulated deficiency for was reduced from dollar_figure to dollar_figure some dollar_figure less than the dollar_figure figure that would have resulted from a reduction of the original deficiency by percentdollar_figure the decisions provided there would be no additions to tax and that no part of the deficiencies 19respondent extended the settlement proposal to all known kersting non-test-case petitioners in mass mailings in date respondent reports that taxpayers accepted the proposal in approximately cases overall between and the present stipulated decisions were filed in approximately kersting project cases 20the record does not explain this discrepancy nor is it relevant for purposes of the pending motions constituted a substantial_underpayment for which additional interest would be charged pursuant to sec_6621 on date the court entered the decisions in petitioners’ three dockets on date the decisions became final under sec_7481 petitioners subsequently paid in full the liabilities assessed in accordance with those decisions initial appellate proceedings in the meantime the appeals by test case petitioners represented by mr izen were going forward on date the court_of_appeals for the ninth circuit vacated the decisions in the remaining test cases on the ground that the misconduct of messrs sims and mcwade required further inquiry in a per curiam opinion it observed we cannot determine from the record whether the extent of misconduct rises to the level of a structural defect voiding the judgment as fundamentally unfair or whether despite the government’s misconduct the judgment can be upheld as harmless error 26_f3d_105 9th cir hereafter dufresne accordingly the court_of_appeals remanded the remaining test cases to this court with directions to conduct an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers id it further directed this court to consider on the merits all motions of intervention filed by parties affected by this case id notwithstanding the later opinion of the court_of_appeals for the ninth circuit in dixon v vacating the decisions in the other test cases for fraud on the court the panel that issued the opinion in dufresne entered separate orders on the same day dismissing messrs izen’s and sticht’s appeals of this court’s denials of their motions to intervene in the thompson and cravens cases these orders explained the tax court’s august and decisions entering settlement in the cravens and thompson cases respectively are final sec_7481 fed r app p the tax_court lacks jurisdiction to vacate those decisions 868_f2d_1081 9th cir because there is no case remaining in which the taxpayers can intervene this appeal is moot adair v commissioner 26_f3d_129 9th cir no evidentiary hearing after remand of dufresne on date judge goffe who had presided over the trial of the test cases terminated his recall status as a senior judge of this court and retired from the bench the chief_judge of this court reassigned the kersting project cases to judge renato beghe thereafter to give effect to the direction of the court_of_appeals in dufresne regarding intervention 21for a description of 316_f3d_1041 9th cir dixon v and the events leading up to it see infra under heading the second appeal 22in an order dated date calendaring a preliminary hearing in the remaining test cases this court had caused a copy of respondent’s motion for an evidentiary hearing pursuant to the mandate of the court_of_appeals in dufresne v commissioner continued this court ordered that the cases of non-test-case petitioners one docket represented by mr izen some represented by mr sticht and others by messrs o’donnell and jones be consolidated with the remaining test cases for purposes of the evidentiary hearing mandated by the court_of_appeals in its dufresne opiniondollar_figure this court conducted this evidentiary hearing at special trial sessions held in los angeles may through and june through and date on the basis of the record developed at the evidentiary hearing this court on date issued its supplemental memorandum findings_of_fact and opinion in dixon iii and entered decisions in the test cases we held that the misconduct of the government attorneys in the trial of the test cases did not in the words of dufresne constitute a structural defect in the trial but rather resulted in harmless error however with a view to promoting basic fairness and justice in the kersting project cases and to discourage future government misconduct the court exercised it sec_22 continued f 3d 9th cir to be served on all attorneys who had entered appearances in the nontest cases 23the group of cases that were consolidated for purposes of the evidentiary hearing initially included the case of william d and karyn s booth docket no in which mr o’donnell had entered his appearance however at the start of the evidentiary hearing the court granted mr o’donnell’s motion to sever the booth case from the cases consolidated for the evidentiary hearing inherent power and imposed sanctions against respondent in particular the court held that kersting program participants who had not had decisions entered in their cases or whose decisions were not final were relieved of liability for the interest component of the addition_to_tax for negligence under sec_6653 and sec_6653 and interest computed at the increased rate prescribed in sec_6621 on date the court vacated its decisions in the test cases to consider the applications of attorneys izen and jones for fees and sanctions against respondent after the test case and non-test-case petitioners who had participated in the evidentiary hearing including those represented by mr sticht had filed numerous additional papers the court on date filed a supplemental memorandum opinion as dixon iv the court awarded in part the fees sought and denied the motions for additional sanctions on the same date the court again entered decisions in the test cases the test case petitioners filed timely notices of appeal from these decisions again seeking review by the u s court_of_appeals for the ninth circuit the second appeal on date the court_of_appeals issued a second opinion in the test cases 316_f3d_1041 9th cir dixon v as amended on date vacating and remanding this court’s decisions in the test cases other than the thompson cravens and rina casesdollar_figure citing 322_us_238 overruled on other grounds 429_us_17 the court_of_appeals held that there can be no question but that the actions of mcwade and sims amounted to a fraud on both the taxpayers and the tax_court id pincite the court_of_appeals held that fraud on the court occurs regardless of whether the opposing party is prejudiced iddollar_figure rather than ordering a new trial or entering decisions eliminating all tax_liabilities of the taxpayers the court_of_appeals directed that terms equivalent to those provided in the settlement agreement with thompson and the irs be extended to appellants and all other taxpayers properly before this court id at dollar_figure the court_of_appeals left to the tax court’s discretion the fashioning of such judgments which to the extent possible and practicable should put these taxpayers in the same position a sec_24see supra note 25in dixon v commissioner f 3d pincite n the court_of_appeals expressed disagreement with the contrary decision by the court_of_appeals for the seventh circuit in 113_f3d_670 7th cir affg tcmemo_1995_209 in drobny the court_of_appeals for the seventh circuit held that proof of fraud on the court requires a showing that the alleged misconduct actually affected the outcome of the case to the taxpayer’s detriment 26in setting forth the factual background and procedural history of the kersting project the court_of_appeals noted without comment that several hundred taxpayers had settled their cases dixon v commissioner f 3d pincite provided for in the thompson settlement id n on date in accordance with its opinion in dixon v the court_of_appeals for the ninth circuit issued its mandate reversing and remanding the tax court’s decisions in the test casesdollar_figure on date petitioners jesse m and lura l lewis filed and lodged the motions before us seeking to have their stipulated decisions of vacated and to have their cases reopened to enable them to obtain the benefits of the thompson settlement as mandated by the court_of_appeals with respect to appellants and all other taxpayers properly before this court they maintain they were legally bound by the dixon lead cases by virtue of a ‘piggy back agreement’ that requires consistent treatment and identifies them as group members they urge that the court of appeals’ holding of fraud on the court in dixon v justifies granting them leave to file their motions to vacate on date respondent filed objections to petitioners’ motion to vacate respondent argued that petitioners by on date shortly after the test case petitioners had filed their notices of appeal this court had certified certain dispositive orders in the nontest cases for interlocutory appeal and appeals were taken in these cases in an order dated date another panel of the court_of_appeals for the ninth circuit remanded the cases of various non-test-case petitioners represented by messrs izen sticht jones and o’donnell for further proceedings consistent with the opinion in dixon v these nontest cases have been consolidated with the remaining test cases for the purpose of applying the outstanding mandates of the court_of_appeals for the ninth circuit regarding the terms interpretation and application of the thompson settlement agreeing to stipulated decisions when they or their counsel were aware of the government’s misconduct had rescinded their earlier piggyback_agreement respondent urged that because petitioners made a fully formed decision to opt_out of the dixon litigation they could not show that their decision to settle was caused by the previously disclosed fraud on the court this court directed petitioners to submit replies to respondent’s objections and petitioners did so on date therein petitioners maintain that permitting them to reopen their cases and participate in the thompson settlement would be the only meaningful part of the sanction mandated by the court_of_appeals they also asked for a hearing on their motions in order to highlight alleged intimidation of kersting project petitioners by respondent’s agents on date petitioners filed a supplement to their motions for leave in the supplement messrs o’donnell and jones address respondent’s litigating position following the remand in dixon v they ask that respondent’s litigating position be characterized as a proposed settlement that includes both a forgiveness of interest for the years preceding and a reduction of percent in the deficiencies determined by respondent they then ask the court to impose this proposed settlement summarily although we gave respondent leave to reply to petitioners’ supplement respondent on date filed notices that he chose not to do so discussion the court_of_appeals for the ninth circuit has decided that messrs sims and mcwade committed fraud on the court when they failed to inform this court their superiors and the other test case petitioners and their counsel of their settlement agreement with mr decastro on behalf of the thompsons mr mcwade compounded that misconduct at the original trial before judge goffe by creating a diversion that prevented mr thompson from revealing the settlement during his testimony the court_of_appeals held that the actions of mcwade and sims amounted to a fraud on both the taxpayers and the tax_court that corrupts the adversarial nature of the proceeding the integrity of witnesses and the ability of the trial_court to judge impartially dixon v commissioner f 3d pincite the court_of_appeals has vacated this court’s decisions in the cases of the test case appellants and directed that they and all other taxpayers properly before this court receive the equivalent of the thompson settlement in so doing the court_of_appeals noted without comment that several hundred taxpayers had settled their cases id pincite the opinion of the court_of_appeals constitutes the law of the case under the law_of_the_case_doctrine the decision of an appellate court on a legal issue must be followed in all subsequent proceedings in the same case 243_f3d_1181 9th cir 77_f3d_278 9th cir in accordance with the law_of_the_case_doctrine and the mandate of the court_of_appeals there have been subsequent proceedings in this court including discovery multiple sessions of an additional evidentiary hearing and briefing by the parties with the goal of the fashioning of such judgments which to the extent possible and practicable should put these taxpayers in the same position as provided for in the thompson settlement dixon v commissioner f 3d pincite n for purposes of the motions now before us it is obviously appropriate to assume that any judgments we may fashion pursuant to the court of appeals’ mandate will be substantially more favorable to the affected taxpayers than if they had accepted and become bound by the 7-percent reduction settlement offered by respondent in date in the present cases petitioners ask us to vacate their stipulated decisions so that they can participate in the benefits to be generated by the subsequent proceedings mandated by the court_of_appeals in dixon v we shall not grant their request the undisputed facts relevant to petitioners’ motions show they are not entitled to the benefits of the thompson settlementdollar_figure absent certain narrow exceptions discussed below a decision of this court based upon the parties’ agreement to settle a case is final the u s supreme court has stated the applicable principle there must be an end to litigation someday and free calculated deliberate choices are not to be relieved from 340_us_193 ruling that strategic decisions not to appeal made during the course of litigation which in retrospect appear to be disadvantageous do not provide a basis for posttrial relief in these cases absent stipulation to the contrary the venue for an appeal is the u s court_of_appeals for the ninth circuit its holdings culminating in dixon v constitute dispositive authority governing the cases of these petitioners that court has expounded upon the finality of judgments and decisions not to appeal in 688_f2d_1291 9th cir 28in deciding whether to grant a motion for leave to file motion to vacate a final_decision the court’s usual practice is to consider the merits of the underlying lodged motion to vacate decision to determine whether the moving party has alleged sufficient facts to call into question the validity of the decision see 69_tc_999 see also 52_tc_295 vacated on another issue 441_f2d_930 9th cir campbell v commissioner tcmemo_1988_105 allowing motions to vacate after a deliberate choice has been made not to appeal would allow litigants to circumvent the appeals process and would undermine greatly the policies supporting finality of judgments litigants unsuccessful at trial could forego available appeals and should subsequent decisions in other cases render their positions viable they could move to have adverse judgments vacated the uncertainty resulting from such a rule would be unacceptable although ackermann and plotkin involved litigants’ decisions not to appeal their holdings also apply to motions to vacate the u s court_of_appeals for the fourth circuit has explained we find no meaningful distinction between a motion asking for relief from a decision not to appeal as in ackermann and one that asks for relief from a decision to settle as in this case the decision to settle a case is made in the same manner as any other decision with respect to the course of litigation including a decision not to appeal a litigant weighs the chance of success against the probable cost of achieving that success through further litigation all based on whatever limited information is available at the time 976_f2d_213 4th cir thus a party making a conscious and informed choice of litigation strategy cannot in hindsight seek extraordinary relief from the consequences of that choice 14_f3d_756 2d cir to hold otherwise would undermine the finality of judgments in the litigation process id citing ackermann v united_states supra and denying a motion for relief from a consent decree entered pursuant to a settlement agreement the above authorities compel the conclusion that in when petitioners settled their cases by agreeing to entry of final decisions of this court they abandoned any opportunity to benefit from the court of appeals’ mandates in dixon v issued years later petitioners settled knowingly with the advice of counsel who were intimately familiar with the events of the kersting project litigation more to the point they did so with the understanding set forth explicitly in respondent’s date letter that accepting the settlement would preclude any further challenge or appeal with respect to the kersting programs or the merits of the dixon opinion under the applicable statutory provisions and rules the time has long since expired within which petitioners might have sought relief from their choice to settle sec_7481 provides the general_rule that a decision of the tax_court becomes final upon expiration of the time to file a notice of appeal sec_7483 provides that a notice of appeal generally must be filed within days after a decision is entered the 90-day appeal period may be extended however if the taxpayer files a timely motion to vacate or revise the decision fed r app p a pursuant to rule a motion to vacate or revise a decision must be filed within days after the decision is entered unless the court allows otherwise a timely motion to vacate or revise the decision will cause the 90-day period to run from the entry of the order disposing of the motion or from the entry of a new decision whichever is later fed r app p a thereafter as a general_rule the tax_court lacks jurisdiction to vacate a decision that has become final 868_f2d_1081 9th cir 859_f2d_115 9th cir affg 86_tc_1319 the strictness of the finality rules is intentional the legislative_history shows that congress was conscious of the need that ‘finality’ be clearly defined so that the process of collection can proceed unimpeded court decisions supporting this objective have been strict in applying the statute 441_f2d_930 9th cir vacating and remanding 52_tc_295 the statutory framework finds support in the strong policy of finality in our decisions see 123_tc_15 122_tc_264 affd 412_f3d_366 2d cir 64_tc_741 affd without published opinion 538_f2d_314 2d cir see also calderone v commissioner tcmemo_2005_151 as the court_of_appeals for the ninth circuit explained in affirming one of our decisions in abatti v commissioner supra pincite exceptions which would allow final decisions to be reconsidered must be construed narrowly in order to preserve the finality of judgments accordingly the authority of the tax_court to act on a motion to vacate a decision that has become final is extremely limited cinema ‘84 v commissioner supra pincite we have recently reviewed the limited exceptions to finality in estate of smith v commissioner supra pincite there we observed the general principle that the finality of a decision is absolute see abatti v commissioner t c pincite we noted however that we have jurisdiction to set_aside a decision where there is a fraud on the court see toscano v commissioner supra 387_f2d_689 7th cir taub v commissioner supra pincite see also 511_f2d_929 2d cir dollar_figure in toscano the court_of_appeals for the ninth circuit explained the exception to finality for fraud on the court by saying a decision obtained by fraud on the tax_court can be set_aside by it at any time because it is not a decision at all--a view 29in addition to fraud on the court there are some other narrow exceptions to finality thus this court and some courts of appeals have ruled that this court may vacate a final_decision if that decision is shown to be void or a legal nullity for lack of jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 69_tc_999 we have also vacated a final_decision where a clerical_error was discovered after the decision had become final 144_f3d_495 7th cir affg tcmemo_1995_294 there has been no suggestion that any of these other exceptions to finality applies in the cases at hand strongly supported by the supreme court in hazel-atlas glass co v hartford empire co u s toscano v commissioner supra pincite citing kenner v commissioner supra petitioners’ principal claim in these cases is that they were victimized by the fraud on the court whose predicate facts were disclosed before they agreed to settle they maintain that they were legally bound by the outcome of the test cases by virtue of their piggyback agreements and are therefore entitled to consistent treatment that consistent treatment they maintain is the target or model settlement to be followed ie the thompson settlement they conclude that they should have leave of this court to file appropriate papers that would include them in the remand group of dixon iii ie dixon v petitioners’ claim ignores the legal consequences of their superseding agreements to settle the compromise and settlement of tax cases is governed by general principles of contract law see 108_tc_320 affd without published opinion 208_f3d_205 3d cir a settlement stipulation is a contract each party agrees to concede some rights that he or she may assert against his or her adversary as consideration for other rights secured in the settlement agreement see 26_tc_171 petitioners’ agreement with respondent acted both as a rescission and a discharge by substitution of their earlier piggyback agreements corbin on contracts sec_67 pincite rev ed at the time of their settlement the parties had a genuine dispute which they resolved under conventional contract principles respondent maintained that petitioners owed deficiencies totaling dollar_figure plus additions and interest and petitioners maintained they owed nothing when petitioners settled respondent’s consideration to petitioners took the form of respondent’s promises to accept percent less than the deficiencies originally determined and to forgo the additions petitioners’ consideration in return was their promise to pay the reduced deficiencies plus their agreement set forth explicitly in respondent’s offering letter that the settlement would preclude any further challenge or appeal with respect to the kersting programs or the merits of the dixon opinion the legal effect of their dealings in substance was a mutual surrender by the parties of their antithetical positions in exchange for a new formally executed complete and binding contract 318_f2d_410 9th cir as the court_of_appeals for the ninth circuit added in richards generally speaking a contract to settle a genuine dispute is binding the law favors such contracts this was such a contract id for the reasons stated above petitioners are not entitled to relief from the contracts by which they settled their cases petitioners are no more successful with their related argument that under this sanction ie the court of appeals’ mandate that the thompson settlement be extended to all parties properly before that court it would be unfair inequitable and more of a ‘reward’ than a ‘sanction’ to exclude settled petitioners they urge that they have paid in substantial monies and suffered damages to their legal rights equivalent to those who have withheld monies clearly the ninth circuit would have decreed exclusion of settled cases in the event it considered their remedies not cognizable by this trial_court we disagree the court of appeals’ direction that the equivalent of the thompson settlement be extended to appellants and all other taxpayers properly before this court by its terms excludes those who knowingly settled their cases after the predicate facts of the fraud on the court were disclosed the language of the court_of_appeals confirms our view that petitioners’ legal predicament differs fundamentally from the posture of those who did not settle petitioners’ cases are closed in contrast the cases of those who did not settle are still open under the doctrine_of finality discussed above we find no significance in the fact that the court_of_appeals did not specifically exclude already- closed cases from its mandate to the contrary we think that if the court_of_appeals had intended to extend the thompson settlement to previously closed cases it would have explicitly said so before petitioners settled their cases their legal situation was the same as those petitioners who did not settle the cases of all such petitioners were open that prior similarity however does not entitle petitioners to the rights preserved by those kersting project petitioners who did not settle the court_of_appeals for the ninth circuit rejected a similar contention in abatti v commissioner f 2d pincite where it held that some taxpayers in a tax_shelter group who had signed piggyback agreements and failed to appeal adverse decisions in the test cases were not entitled to the relief gained by other piggybackers who did appeal the adverse decisions the court_of_appeals observed that there is ‘no general equitable doctrine which countenances an exception to the finality of a party’s failure to appeal merely because his rights are closely interwoven with those of another party ’ id pincite quoting 452_us_394 in addition to arguing that they retain the status of other non-test-case petitioners who rejected or did not respond to respondent’s settlement offer petitioners argue that the circumstances of their agreements to settle justify relief from the finality of the resulting decisions they argue that they settled on the premise that no fraud on the court existed and that the thompson scenario was harmless these arguments do not withstand scrutiny it is axiomatic that knowledge of the facts precludes a claim of fraud 311_f3d_966 9th cir see 931_f2d_558 9th cir fraudulent failure to disclose requires a plaintiff unaware of the concealed fact who would not have acted had he known of the fact c j s fraud sec_37 one can secure no redress for a representation which he knew to be false or for failure to disclose facts which he knew to exist petitioners do not deny that when they agreed to settle their cases they had learned of the previously secret deal-- namely that respondent’s attorneys mcwade and sims had engineered a settlement with a party-witness in the test cases who thereby became entitled to the better of his settlement or the resulting decision of the court there is ample evidence in the record that petitioners had become aware of those facts in date mr kersting informed the kersting project participants of the recently disclosed previously secret mcwade decastro agreement mr kersting characterized that agreement as the government’s fraud and perfidy in a secret deal between cravens and thompson on the one hand and irs attorney mcwade and other government officials on the other hand the misconduct as mr kersting described it involves a settlement in favor of cravens thompson in exchange for the damaging testimony and exhibits that were all put together as part of a prearranged plan in date mr kersting advised the kersting project petitioners who had signed piggyback agreements that they should demand the same concessions arranged by the revenue service for thompson and cravens an arrangement whereby dollar_figure of taxes allegedly owed were reduced to a mere dollar_figure he also informed the kersting project participants of the progress of the appeals in the test cases i had reason to believe that the appeal of judge goffe’s decision at the 9th circuit_court of appeals in san francisco was just around the corner it did not come about that quickly as you know mr kersting noted the misconduct of the government’s lawyers and added it threw the appeals schedule into turmoil and motions had to be filed to ask for an extension of time for filing the appeal in addition all relevant information messrs o’donnell and jones had about the litigation of the test cases is attributable to their clients petitioners herein see commissioner v banks u s 125_sct_826 23_f3d_722 2d cir relationship between attorney and client attorney represents is one of agent and principal 885_f2d_612 9th cir principal is deemed to know what agent knows concerning those matters in which agent has power to bind principal restatement lawyer sec_3d sec_28 information imparted to a lawyer during and relating to the representation of a client is attributed to the client for the purpose of determining the client’s rights and liabilities in matters in which the lawyer represents the client attorneys having such information are duty bound to communicate it to their clients see 267_f3d_966 ndollar_figure 9th cir attorney must explain the matter in a manner reasonably necessary to permit the client to make informed decisions regarding the representation model rules of profl conduct r a cmt for example when there is time to explain a proposal made in a negotiation the lawyer should review all important provisions with the client before proceeding to an agreement restatement supra sec a lawyer must keep a client reasonably informed about the matter and must consult with a client to a reasonable extent concerning decisions to be made by the lawyer on the documents before us messrs o’donnell’s and jones’s awareness of the sims mcwade decastro misconduct can be traced to date when on behalf of about one-hundred petitioners messrs o’donnell and jones wrote to respondent noting an ethical concern regarding the impropriety of two settlement offers secretly extended to mr cravans sic and mr thompson who testified for the i r s at the dixon trial the letter further advised of a motion to remand pending in the ninth circuit_court of appeals as to the cases on appeal in date respondent presented a full report of the misconduct to this court as it had been disclosed and developed at that time although this report was not served upon messrs o’donnell and jones directly it came to the attention of mr sticht who joined them in representing the cerasolis and who was aware of that report in date on date mr sticht’s motion of petitioner-intervenors for leave to intervene stated on or about date the respondent filed its a notice of objection to petitioner’s motion b motion for entry of decision and c memorandum of points and authorities respondent’s motion described the circumstances surrounding the previously disclosed ostensible contingent settlement in date respondent sent two separate copies of the renewed 7-percent reduction settlement offer letter to petitioners in care of their attorneys in that letter respondent informed petitioners that two test case petitioners had entered into settlement agreements with the service before the trial and that their agreements had not been disclosed to the tax_court or the other test case petitioners respondent further explained that the settlement agreements with those two test case petitioners provided that they could proceed to trial but would receive the benefit of the better of their pretrial settlement agreement or the results of the trial all the foregoing demonstrates that when petitioners through their attorneys agreed to settle in date petitioners and their attorneys knew of the predicate facts that later gave rise to the holding of fraud on the court by the court_of_appeals for the ninth circuit this knowledge of petitioners and their attorneys precludes a claim of fraud that would vitiate the settlement stipulation from which petitioners through those same attorneys now ask to be relieved in view of the overwhelming evidence of actual knowledge we are puzzled by petitioners’ assertion that at the time they settled they thought no fraud on the court existed perhaps their claimed unawareness means that they or their attorneys were unaware of the legal consequences of fraud on the court we would not be persuaded by an assertion to that effect rule b of the federal rules of civil procedure explicitly discusses an action to set_aside a judgment for fraud upon the court moreover messrs izen and sticht counsel for other kersting petitioners explicitly alleged fraud on the court in motions to intervene filed in september and date several months before petitioners’ counsel executed their settlement documents including a case in which mr sticht and mr jones were co-counsel in view of this history any assertion that when petitioners agreed to settle their cases they thought that no fraud on the court existed is unpersuasive when petitioners settled they and their attorneys clearly had received enough information about the misconduct of the government’s attorneys to make an informed decision petitioners have listed other circumstances surrounding their decision to settle but none of these circumstances was the result of fraud on the court or any other exceptional situation that would permit relief from their settlement thus petitioners argue that when they settled they thought the thompson settlement was harmless this appears to be an argument that when they settled petitioners assumed or believed despite the recently revealed misconduct of the government’s attorneys that this court’s rulings of harmless error in favor of respondent would be upheld on appeal that assumption or belief turned out to be erroneous in dixon v the court_of_appeals for the ninth circuit reversed this court’s rulings of harmless error on the ground that fraud on the court occurs regardless of whether the opposing party is prejudiced dixon v commissioner f 3d pincite in any event petitioners’ mistaken assumption or belief about the harmlessness of the thompson settlement does not provide a basis for vacating their stipulated decisions when parties make a deliberate strategic choice to settle they cannot be relieved of that choice merely because their assessment of the consequences turns out to be incorrect united_states v bank of n y f 3d pincite petitioners also argue they settled because they feared worse results if they did not settle any worries they may have had about subsequent results however do not provide a basis for vacating the decisions in their cases concern about the outcome of litigation is not an extraordinary circumstance it is a factor affecting one’s evaluation of any settlement the fact that the ultimate outcome would have been more favorable to petitioners than what they settled for is no reason to relieve them of their settlement agreement see id petitioners also contend no settlement other than the renewed 7-percent reduction settlement offer was available that situation however was not created by any fraud of respondent to the contrary as far as the record shows that contention is correct respondent’s offer made a few months after discovery of messrs mcwade’s and sims’s misconduct was the only one on the table when petitioners accepted it in date that fact however does not entitle them to relief from their agreement to accept respondent’s offer as explained above when petitioners with the advice of counsel decided to settle their cases they knowingly assumed the risk that the ultimate outcome of the nonsettling test cases on appeal would be more favorable than the current settlement offer they were about to accept petitioners have cited seven courts of appeals opinions as precedent for the remedy of vacating a prior decision on the grounds cited all those cases note that fraud on the court may form a basis for vacating decisions of the tax_court or of a u s district_court the proposition is unassailable none of the cited cases however supports the proposition that a party to a case who knows or has reason to know of circumstances in the case that may be deemed to give rise to fraud on the court and who nevertheless agrees to a stipulated decision in that case may later obtain relief from that decision on the ground of fraud these authorities do not help petitionersdollar_figure petitioners after respondent’s objection to their motions for leave and motions to vacate filed a reply to that objection in their reply petitioners ask for a hearing on their motions noting that in a pleading filed in respondent had conceded that in a hearing on the misconduct of the government’ sec_30of the seven cases cited only one supports a sanction of any sort on the basis of fraud see 892_f2d_1115 1st cir case dismissed in view of plaintiff’s use of fraudulent documents and testimony this suggests that the relief petitioners seek is even more extraordinary than they would be willing to acknowledge attorneys the court may determine facts based upon expected contradictory testimony respondent’s concession of the need for a hearing however occurred before the evidentiary hearings in and on remand from dufresne those hearings required more than weeks of trial and produced hundreds of exhibits and thousands of pages of testimony regarding the misconduct of the government’s attorneys the court agrees with respondent that no further testimony is needed to enable the court to decide petitioners’ motions for leave petitioners also ask for a hearing so that they might expose the scheme whereby cid alleged agents would call on investors to frighten them about a possible indictment against them personally then a project attorney from hawaii would call to offer not only the settlement but also certain freedom from the cid this bare assertion is irrelevant to the present proceeding the relief that petitioners seek in this case was mandated by the court_of_appeals as a result of messrs sims’s and mcwade’s failure to disclose the thompson settlement not as a result of alleged objectionable telephone calls by agents of the internal_revenue_service see 51_f3d_618 6th cir finally petitioners’ supplement to their motion for leave fails to supply any reason to grant the relief petitioners seek in the supplement messrs o’donnell and jones address respondent’s litigating position in response to the mandate of the court_of_appeals in dixon v--in general that the mandate requires a 20-percent reduction in deficiencies plus payment of actual attorney’s fees--as a settlement offer they then elaborate on the terms of that putative offer to their benefit by assuming it contains both a forgiveness of interest for the years preceding and a reduction of proposed deficiencies by percent they conclude by asking the court to impose this settlement upon respondent as we decided in an order in these cases dated date we decline to be put into the anomalous position of compelling a settlement especially when the settlement as set forth by messrs o’donnell and jones might most generously be construed to be no more than a counteroffer to a position articulated by respondent following the remand in dixon v the remaining test case petitioners and a representative group of non-test-case petitioners who did not accept respondent’s date settlement offer including non-test-case petitioners represented by messrs o’donnell and jones have made prodigious efforts to discover and introduce evidence that the thompson settlement was actually more generous to the thompsons than is apparent from its formal terms whether those efforts have been successful is irrelevant to our disposition of the pending motions for leave the thompson settlement as it had become known in has been held by the court_of_appeals for the ninth circuit to constitute fraud on the court and hence to justify entitlement by the litigants remaining before the court to the benefits of the thompson settlement as we finally determine and apply them here petitioners although aware of the predicate facts deliberately gave up any right to participate in the benefits of that settlement because of their decision to settle petitioners’ legal situation decisively differs from that of the other kersting project petitioners who rejected or failed to respond to respondent’s posttrial settlement offer by settling as they did petitioners reduced their proposed deficiencies eliminated all additions stopped the further accrual of interest against them by paying the reduced deficiencies and put an end to their participation in litigation that to date has lasted more than years beyond the date they chose to settle when they did so they also assumed the risk that as a result of the appeals pending when they chose to settle other kersting project petitioners might become entitled to a more favorable outcome we conclude that petitioners’ stipulated decisions are final inasmuch as petitioners agreed to those decisions with the advice of experienced counsel at the time of the settlements their counsel who signed the decision documents were aware of the misconduct that ultimately led the court_of_appeals to decide that such misconduct constituted fraud on the court their counsel were also aware that test case petitioners represented by mr izen had appealed the tax court’s decisions which had sustained respondent’s determinations despite the revelation of the misconduct of messrs sims and mcwade the finality of the stipulated decisions in petitioners’ cases precludes them from participating in the relief mandated by the court_of_appeals in dixon v to other kersting project petitioners who did not accept respondent’s date settlement offer in view of the foregoing orders will be issued denying petitioners’ motions for leave to file motions to vacate decisions as supplemented
